Breitel, J. P.,
dissents in the following memorandum: I am constrained to dissent and vote to affirm the final order in this proceeding. On the record and the issues as briefed the taxpayer established that the assessments were properly reduced. On a theory not raised by the city, and by an acute selection from the financial statements for one of the two years in question, the court finds a single item of expense which it questions. Upon this slender, select, datum Special Term’s order is reversed. While a court is not so confined by the adversary process as to require it to make an unjust determination, merely because counsel have failed to illuminate the true path for decision, this is not a case for such especial intervention. In the absence of -briefing and analysis by counsel the risk is too great. In view of the intricate financial records for this complex hotel operation I am at a loss to conclude as to the significance of the expense item in the whole fact situation. Nor, for many reasons, legal and economic, may I infer from the huge co-operative “ purchase price”, close to the amount of $24,000,000, after the tax status date, that the property was undervalued by taxpayer’s expert or Special Term. I gather that the court is unanimous in finding inappropriate the relation of unadjusted net income of the hotel qua hotel to the value of the land and building as real *455estate, the primary contention made by the city. Accordingly, I dissent and vote to affirm.